Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 17-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20140034927 to Seo et al. (Seo).
Regarding Claims 1 and 17, Seo teaches an organic light emitting device and a display (Fig. 2B) having an OLED comprising: 
a first electrode 101; 
a second electrode 102 opposite the first electrode; 
a light emitting layer 113 between the first electrode and the second electrode [0025], wherein the light emitting layer including: 
at least one host (113); 
a first dopant (phosphorescent compound) to which energy is transferred from the host [0023]; and 
a second dopant (fluorescent dopant) to which energy is transferred from the host and the first dopant (fluorescent material may be a dopant in the EL, [0039]), wherein 
a thermally activated delayed fluorescence is generated through a reverse intersystem crossing transfer from a triplet excited state to a singlet excited state in the second dopant [0026-0029].

Regarding Claims 2 and 19, Seo teaches the organic light emitting device and display according to claims 1 and 17, wherein: 
the first dopant includes a phosphorescent dopant and the second dopant includes a fluorescent dopant, and in the light emitting layer, a main emission is generated from the second dopant (definition of TADF; main emission is from fluorescence).

Regarding Claims 3 and 20, Seo teaches the organic light emitting device and display according to claims 1 and 17, wherein the thermally activated delayed fluorescence and a fluorescence emission are generated together when energy is emitted from the singlet excited state of the second dopant into a ground state (again, Seo teaches a TADF system that would operate identically to the claimed system, see MPEP 2112.01).

Regarding Claim 16, Seo teaches the organic light emitting device according to claim 1, wherein the host comprises a plurality of hosts (113a, 113b) having different carrier transport characteristics.

Regarding Claim 18, Seo teaches the display device according to claim 17, wherein: 
the organic light emitting device includes a plurality of stacks (102-113b and 101-113a) divided by a charge generation (115 and 111 respectively) layer therebetween, each of the stacks includes at least one common layer (112 and 114 respectively), and the at least one light emitting layer (113b and 113a respectively) is in at least one stack among the plurality of stacks.
Regarding Claim 23, Seo teaches the display device according to claim 18, further comprising a plurality of color filter layers [0193] under the first electrode or on the second electrode to emit light of different colors in the respective subpixels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of U.S. Pat. No. 8847218 to Nishimura et al. (Nishimura).
Regarding Claims 4 and 21, Seo teaches the organic light emitting device and display according to claims 1 and 17, but does not explicitly teach that: 
an absorption spectrum of the second dopant and a photoluminescence (PL) spectrum of the first dopant overlap at least 15nm or more; and 
a max wavelength of the absorption spectrum of the second dopant is longer than a minimum wavelength of the PL spectrum of the first dopant.
However, in analogous art, Nishimura teaches that arylacetlyne (as taught by Seo) and Boron complexes are interchangeable as fluorescent dopants in an OLED relying on the TADF phenomenon, and that boron complexes are preferable (MPEP 2144.06-07).
Therefore, the combination of Seo and Nishimura yields the identical structure (metallic phosphorescent complex as taught by Seo [0137] and a boron complex fluorescent compound as taught by Nishimura) and will exhibit the same characteristics and function (MPEP 2112.01). 

Regarding Claim 5, Seo and Nishimura teach the organic light emitting device according to claim 4, wherein the energy is transferred from the first dopant to the second dopant by overlapping the absorption spectrum of the second dopant with the PL spectrum of the first dopant (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 6, Seo and Nishimura teach the organic light emitting device according to claim 4, wherein the PL spectrum of the first dopant is between a peak wavelength of the absorption spectrum of the second dopant and an emission peak wavelength of a PL spectrum of the second dopant (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 7, Seo and Nishimura teach the organic light emitting device according to claim 4, wherein an emission peak of the PL spectrum of the first dopant has a difference within 30nm from an emission peak of a PL spectrum of the second dopant (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 8, Seo and Nishimura teach the organic light emitting device according to claim 1, wherein the second dopant has a singlet energy level having a difference of 0.4 eV or less with a triplet energy level of the second dopant  ([0027], also the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 9, Seo and Nishimura teach the organic light emitting device according to claim 1, wherein a Forster energy transfer is bigger than a Dexter energy transfer in an energy transfer from the first dopant to the second dopant (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 10, Seo and Nishimura teach the organic light emitting device according to claim 1, wherein the reverse intersystem crossing transfer from the triplet excited state to the singlet excited state in the second dopant is proportional to a Dexter energy from the host and the first dopant to the second dopant, and an energy of triplet excitons generated in the second dopant (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 11, Seo and Nishimura teach the organic light emitting device according to claim 1, wherein: 
a triplet energy state of the host is higher than or equal to a triplet energy state of the first dopant; and 
the triplet energy state of the first dopant is higher than or equal to the triplet energy state of the second dopant (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 12, Seo and Nishimura teach the organic light emitting device according to claim 11, wherein the triplet energy state of the first dopant is higher than or equal to the single energy state of the second dopant (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 13, Seo and Nishimura teach the organic light emitting device according to claim 11, wherein a first difference between the singlet energy state and the triplet energy state of the second dopant is smaller than a second difference between the singlet energy state and the triplet energy state of the host and a third difference between the singlet energy state and the triplet energy state of the first dopant, respectively (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 14, Seo and Nishimura teach the organic light emitting device according to claim 1, further comprising at least one common layer 112 between the first electrode and the light emitting layer, and a second common layer 114 between the second electrode and the light emitting layer, wherein the at least one common layer contacting the light emitting layer comprises a material having a triplet energy level higher than or equal to a triplet energy level of the at least one host (the combination of Seo and Nishimura yield the identical device and therefore will have identical functionality and characteristics, see MPEP 2112.01).

Regarding Claim 15, Seo and Nishimura teach the organic light emitting device according to claim 1, but do not explicitly teach that the light emitting layer comprises: 
50 wt% or more of the at least one host; 
1 wt% to 40 wt% of the first dopant; and 
0.01wt% to 10wt% of the second dopant.
However, the ratio of the fluorescent material to the phosphorescent material in the organic emitting material directly affects the OLED’s conversion efficiency. Therefore, it is a result effective variable that may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).
Allowable Subject Matter
Claims 22, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not show a first blue light emitting stack including at least one blue light emitting layer including the host, the first dopant, and the second dopant; and a long-wavelength light emitting stack arranged opposite to the first blue light emitting stack interposing the charge generation layer between the first blue light emitting stack and the long-wavelength light emitting stack, the long-wavelength light emitting stack emits light of wavelengths longer than blue wavelength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812